In the Supreme Court of Georgia


                                      Decided:     July 5, 2015


        S15Y1050. IN THE MATTER OF RUSS FLOYD BARNES.

      PER CURIAM.

      This disciplinary proceeding is before the Court on the Report of the

Special Master, William Harry Mills, in which he recommends that the Court

accept the Petition for Voluntary Surrender of License filed by Respondent Russ

Floyd Barnes (State Bar No. 039015). The State Bar filed a Formal Complaint

against Barnes alleging violations of Bar Rules 1.15 (I) (a) and (c), 1.15 (II) (b)

and 8.4 (a) (4) of the Georgia Rules of Professional Conduct, see Bar Rule 4-

102 (d). Barnes initially submitted a petition for voluntary discipline seeking

a suspension, but prior to the special master’s report, other issues were revealed

regarding Barnes’ conduct. He then submitted the petition for voluntary

surrender of license admitting to violating Rules 1.15 (II) (a) and (b). The State

Bar filed a response stating that the interests of the public and State Bar would

be best served by acceptance of Barnes’ petition.

      In the petition Barnes admits that he withdrew approximately $275,000

from his law firm’s trust account for his personal use, though the funds did not
belong to him. He admits he held the funds in a fiduciary capacity and the funds

he took were not earned fees. Barnes asserts that he replaced the funds so no

clients were harmed, but the special master noted that this is only an assertion

and there is no documentation to support that assertion. The special master

found that whether the funds have been replaced is not controlling, given the

other admissions, and that clients are harmed even if all funds are returned or the

clients have not complained to the State Bar, see In the Matter of Henley, 267
Ga. 366, 369 (478 SE2d 134) (1996) (“Contrary to Henley’s arguments, the fact

that the client is a close friend of Henley’s and does not object to Henley’s

conduct does not negate Henley’s violations of professional standards.”). The

special master recommended accepting Barnes’ petition for voluntary surrender

of license.

      We have reviewed the record and agree to accept Barnes’ petition for the

voluntary surrender of his license under Bar Rule 4-110 (f), which is tantamount

to disbarment. Accordingly, the name of Russ Floyd Barnes hereby is removed

from the rolls of persons entitled to practice law in the State of Georgia. He is

reminded of his duties under Bar Rule 4-219 (c).

      Voluntary surrender of license accepted. All the Justices concur.



                                        2